DETAILED ACTION
This office action addresses Applicant’s response filed on 15 December 2021.  Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang, “Hybrid Approach to Faster Functional Verification with Full Visibility”.
Regarding claim 1, Chuang discloses a simulation system for a digital product, comprising:
a field programmable gate array (FPGA), configured to load the digital product and perform a first simulation verification; a software simulator, configured to perform a second simulation verification on the digital product by 
a storage device, configured to store simulated data read and recorded by the controller (p. 155, col. 2, “Recording internal FPGA behavior” section, par. 1; p. 157, Fig. 3), wherein the controller, when controlling the FPGA to perform the first simulation verification on the digital product, is configured to:
read external port status data of all external ports of the digital product in real time, and meanwhile define an interval time of a plurality of intervals, and read all internal status data of the digital product once at each of the intervals (p. 155, col. 2, “Recording internal FPGA behavior” section, par. 1 and 2; p. 156, col. 1, par. 1; p. 160, Table 1, snapshot period); and
after the FPGA simulation is completed, in response to determining that data of a certain clock cycle of the digital product needs to be viewed in a backtracking manner, read the internal status data of the digital product stored at a last time point before said certain clock cycle and the external port status data at said last time point from the recorded simulated data (p. 155, col. 1, par. 2; p. 156, Fig. 2 and “Waveform reconstruction” section; p. 159, col. 2, par. 2);
wherein the controller, when controlling the software simulator to perform the second simulation verification on the digital product, is configured to load the 
Regarding claim 4, Chuang discloses a method for viewing simulation signals of a digital product using the simulation system according to claim 1, the method comprising the following steps:
controlling, by the controller, the FPGA to perform the first simulation verification on the digital product by (p. 155, col. 1, par. 2; p. 159, “Experimental Results” section):
performing FPGA simulation on the digital product; and when performing the FPGA simulation, reading and recording the external port status data of all the external ports of the digital product in real time, and defining an interval time of a plurality of intervals, and reading and recording all the internal status data of the digital product once at each of the interval (p. 155, col. 2, “Recording internal FPGA behavior” section, par. 1 and 2; p. 156, col. 1, par. 1; p. 160, Table 1, snapshot period); and
after the FPGA simulation is completed, in response to determining that the data of the certain clock cycle of the digital product needs to be viewed in the backtracking manner, reading the internal status data of the digital product 
controlling, by the controller, the software simulator to perform the second simulation verification on the digital product by loading the digital product into the software simulator, setting the external port status data and the internal status data recorded at said last time point as the initial status of the digital product, and starting the software simulator to operate to the certain clock cycle that needs to be viewed (p. 155, col. 1, par. 2; p. 156, Fig. 2 and “Waveform reconstruction” section; p. 159, col. 2, par. 2).
Regarding claim 8, Chuang discloses that when all the internal status data of the digital product are read once at each of the intervals, the interval time of each of the intervals is identical (p. 160, Table 1, snapshot period).
Regarding claim 9, Chuang discloses that the interval time of each of the intervals is 1 million clock cycles (p. 160, Table 1, snapshot period).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of US 10,740,521 to Chang.
Regarding claims 2 and 5, Chuang discloses that the controller, when controlling the FPGA to perform the first simulation verification on the digital product, is further configured to, after reading the external port status data and the internal status data of the digital product, process the external port data and the internal status data of the digital product as ordered structured data, and save the ordered structured data in the storage device (p. 155, col. 1, “Snapshot and reconstruction mechanisms” and col. 2, last paragraph; p. 156, Fig. 2).  Chuang does not appear to explicitly disclose serial numbers of the clock cycles as time stamps, but this limitation is strongly implied, if not inherent.  Chuang discloses a snapshotting internal status data at specific clock cycles (as disclosed at p. 155-156), and loading the internal status data snapshot from the latest clock cycle prior to a clock cycle of interest in order to start software simulation.  Persons having ordinary skill in the art would recognize that recording and loading snapshots from particular clock cycles would require recording the snapshots with clock cycles as timestamps.  Furthermore, Chang provides explicit disclosure of serial numbers of the clock cycles as time stamps (col. 3, lines 34-50).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Chuang discloses snapshotting status data from a system under simulation at particular clock cycles, and loading snapshots from specific clock cycles.  Chang discloses an analogous snapshot-and-replay system, in which the snapshots are saved with the clock cycle count.  The teachings of Chang are directly applicable to Chuang in the same way, so that Chuang’s snapshots would similarly have the corresponding clock cycle recorded. 

Claims 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of US 10,949,588 to Salz.
Regarding claims 3, 6, and 7, Chuang does not appear to explicitly disclose that the controller, when controlling the FPGA to perform the first simulation verification on the digital product, is configured to read the external port status data of all external ports of the digital product using a static probe detection method, and to read all the internal status data of the digital product using a dynamic probe detection method.  However, persons having ordinary skill in the art would recognize that Chuang would use read the external port 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Chuang and Salz, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of utilizing known probe techniques for reading corresponding external and internal data.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Chuang discloses recording external and internal status data from FPGA.  As discussed above, although Chuang does not appear to explicitly use the terms ‘static probe’ and ‘dynamic probe’, Chuang records external ports by logic analyzer, and internal registers through scan-chain.  Salz discloses a static probe technique to read port signals (corresponding to Chuang’s .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of US 6,850,871 to Barford.
Regarding claim 10, Chuang does not appear to explicitly disclose that when all the internal status data of the digital product are read once at each of the intervals, the interval time of each of the intervals is different.  However, this limitation is implied by Chuang, since Chuang indicates that the interval between snapshots is user-selected and can be changed (p. 156, col. 1, par. 1, and col. 2, par. 3).  Furthermore, persons having ordinary skill in the art would recognize that using different interval times would be an obvious matter of design choice; since the interval time is controlled and user-selectable, the user could select different interval times.  Finally, Barford discloses that sampling signals can be performed at fixed or variable time intervals (col. 7, lines 1-6).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Chuang and Barford, because doing so would have involved merely the routine KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Chuang discloses sampling signal values of a design at selectable intervals.  Barford discloses that sampling intervals can be fixed or variable.  The teachings of Barford are directly applicable to Chuang in the same way, so that Chuang’s sampling intervals would similarly be variable.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
25 March 2022




/ARIC LIN/            Examiner, Art Unit 2851